      Case 1:20-cv-04160-JGK-OTW Document 24 Filed 06/29/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 HACHETTE BOOK GROUP, HARPERCOLLINS
 PUBLISHERS, LLC, JOHN WILEY & SONS,                             20-cv-04160-JGK
 INC., and PENGUIN RANDOM HOUSE, LLC,

                           Plaintiffs,                           Order

          v.

 INTERNET ARCHIVE and DOES 1 through 5,
 inclusive,

                          Defendants.


       The motion of Cara L. Gagliano for admission to practice Pro Hac Vice in the above-

captioned action is granted.

       Applicant has declared that she is a member in good standing of the Bar of the State of

California and that her contact information is as follows:

       Cara L. Gagliano
       ELECTRONIC FRONTIER FOUNDATION
       815 Eddy Street
       San Francisco, CA 94109
       Telephone: (415) 436-9333
       Facsimile: (415) 436-9993
       cara@eff.org

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Defendant, Internet Archive, in the above-entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted Pro Hac Vice in the above-

captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are Subject to the Local Rules of this Court including the

Rules governing discipline of attorneys.

                 June 29, 2020                              /s/ John G. Koeltl
       Dated: _____________________                      _______________________________
                                                        John G. Koeltl, U.S.D.J.
                  New York, NY
                                                 1
